Citation Nr: 0904501	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1943 to December 
1945, and from June 1946 to April 1969.  He died in October 
2004.  The appellant is seeking benefits as the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
listed above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.  


REMAND

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a Veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101 (West 2002 & Supp. 2008).

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The appellant has argued that service connection is warranted 
for cause of the Veteran's death because the Veteran suffered 
from pulmonary and respiratory disorders that were the result 
of his military service, to include specifically exposure to 
Agent Orange or other herbicides during his Vietnam service.  

According to the official certificate of death, the immediate 
cause of the Veteran's death in October 2004 was "probable 
arteriosclerotic cardiovascular disease."  There are no 
diseases listed on the death certificate as underlying causes 
leading to the immediate cause of death, but the Veteran's 
history of chronic obstructive pulmonary disease (COPD) is 
listed as a significant condition contributing to death but 
not resulting in the underlying or immediate cause of death.  

At the time of the Veteran's death, service connection had 
been established for bilateral hearing loss, rated as 40 
percent disabling; residuals of right nephrectomy, rated at 
30 percent; residuals of gunshot wound to the left leg, rated 
at 30 percent; and an appendectomy scar and tonsillectomy, 
both rated as noncompensable 
(0 percent disabling).  At the time of his death, the Veteran 
was also rated totally disabled due to individual 
unemployability, effective from November 1997.  




On initial review of this claim, it is clear that none of the 
service-connected disabilities listed above was the immediate 
or underlying cause of death or etiologically related 
thereto.  However, further review of the claims file raises a 
question as to whether any of the diseases listed on the 
death certificate as the immediate cause or significant 
condition leading to the Veteran's death were incurred in or 
aggravated by his military service, even though none of them 
had been adjudicated as service connected during his 
lifetime.  

In this context, review of the Veteran's service treatment 
records reveals that he was treated for pain around his heart 
in April 1958.  The diagnosis was noted to be questionable, 
but the examining physician indicated that coronary artery 
disease needed to be ruled out.  The service treatment 
records are negative for any additional complaints or 
treatment for a cardiovascular disability.  However, the 
post-service treatment records reveal that the Veteran was 
eventually diagnosed with hypertension, and, as noted above, 
arteriosclerotic cardiovascular disease is listed as the 
immediate cause of the death on the death certificate.  The 
Board notes that the claims file contains a request, dated in 
February 2005, for a medical opinion that addresses whether 
the Veteran's in-service complaints of pain around his heart 
were related to the cardiovascular disease which caused his 
death; however, it does not appear that a medical opinion was 
ever obtained in this regard.  On remand, the RO will be 
requested to obtain an appropriate medical opinion.  

The Board again notes that the Veteran's history of COPD is 
listed as a significant condition contributing to his death.  
In fact, the appellant submitted a written statement from Dr. 
P.J.N., dated in January 2008, which states that he treated 
the Veteran until February 2000 and believes that COPD 
contributed to the Veteran's demise.  In this regard, review 
of the record reveals the Veteran was sent notice in August 
1983 that service connection had been established for an 
upper respiratory condition, rated as 0 percent disabling.  A 
July 1989 request for prosthetic services 


also lists "upper respiratory condition" as a service-
connected disability rated at 0 percent.  It is not clear 
whether service connection had been established for an upper 
respiratory condition prior to the Veteran's death, as none 
of the subsequent rating decisions indicated such.  On 
remand, the RO will be requested to clarify whether the 
Veteran was service connected for an upper respiratory 
disorder prior to his death and, if so, to obtain a medical 
opinion addressing whether the upper respiratory condition 
and/or COPD contributed to the Veteran's death so 
substantially or materially that they combined to cause 
death, or aided or lent assistance to the production of 
death.  

Finally, the Board notes that the death certificate indicates 
the Veteran died at his residence in Tacoma, Washington.  
Understandably, there is no final hospital summary of record 
which provides the circumstances which occurred immediately 
prior to the Veteran's death in October 2004.  The 
evidentiary record contains medical records dated from 1973 
to 2001; however, the appellant has not indicated whether the 
Veteran was receiving medical care for his disabilities after 
2001 and during the months leading up to his death in 2004.  
On remand, the appellant will be requested to identify any 
health care providers which treated the Veteran immediately 
prior to his death in October 2004.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED for the following development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Contact the appellant and request that she 
provide the names, addresses, and dates of 
treatment for all health care providers 
which treated the Veteran from 2001 until 
his death.  Inform the appellant that 
medical records dated during the months 
immediately preceding the Veteran's death 
are especially significant in evaluating 
this claim.  

2.	Clarify whether service connection had been 
established for an upper respiratory 
condition in August 1983, as appears to be 
reflected in the claims file, and whether 
it remained service connected until the 
Veteran's death. 

3.	Request that a VA physician review the 
claims file, including any new evidence 
submitted or received in conjunction with 
this remand, and provide an opinion 
regarding the following questions.  

a.	Is it at least as likely as not (i.e., 
to a 50-50 degree of probability or 
more) that the Veteran's in-service 
complaints of pain around his heart, 
in April 1958, were causally or 
etiologically related to the 
arteriosclerotic cardiovascular 
disease listed on his death 
certificate as the immediate cause of 
death, or is such a causal or 
etiological relationship unlikely 
(i.e., less than a 50 percent 
probability)?  

b.	If the RO determines that service 
connection was established for an 
upper respiratory disorder prior to 
the Veteran's death, the reviewer 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the Veteran's 
upper respiratory disorder was 
causally or etiologically related to 
his later-diagnosed COPD and, in any 
event, whether either or both of those 
two conditions contributed so 
substantially or materially to death 
that they combined to cause death, or 
aided or lent assistance to the 
production of death.  

c.	Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it

d.	A rationale must be provided in 
support of all opinions provided.  If 
the questions listed above cannot be 
answered on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the physician 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

4.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

